69 F.3d 543
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.In re GRAND JURY SUBPOENAS (J.C. and J.W.).Appeal of THE CORPORATION and T.F.C.1
No. 95-50228.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted Sept. 15, 1995.Decided Sept. 20, 1995.

1
Before:  T.G. NELSON and KLEINFELD, Circuit Judges, and WILKEN, District Judge.*

ORDER

2
The district court's order denying the motion to quash the grand jury subpoenas and granting the cross-motion for limited disclosure based upon the crime-fraud exception is affirmed.  A published opinion explaining our reasons will be filed after October 25, 1995, when the grand jury has been discharged.



1
 All documents and briefs in this matter have been filed under seal to protect the secrecy of the ongoing grand jury proceedings.  The true names of the appellants and counsel are therefore not revealed in this order


*
 The Honorable Claudia Wilken, United States District Judge for the Northern District of California, sitting by designation